EXHIBIT 10.3

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT ( this “Agreement”) is entered into this 3rd day of
April, 2009 by and among ORBCOMM Inc., a Delaware corporation, and ORBCOMM LLC,
a Delaware limited liability company, each with its executive offices located at
2115 Linwood Avenue, Suite 100, Fort Lee, NJ 07024 (collectively, “ORBCOMM”),
Stellar Satellite Communications Ltd., a British Virgin Islands company
(“Stellar”), with its offices located at 46050 Manekin Plaza, Suite 100, Dulles,
VA 20166, and GE Asset Intelligence, LLC, a Delaware limited liability company
(“GEAI”), with offices located at 200 Martingale Road, Suite 1100, Schaumburg,
IL 60173.

W I T N E S S E T H:

WHEREAS, Stellar is a wholly owned subsidiary of ORBCOMM Inc. and GEAI obtains
from ORBCOMM satellite communications services in connection with GEAI’s asset
tracking business and acquires from Stellar satellite communicators for the
satellite communications systems of ORBCOMM (GEAI, Stellar and ORBCOMM,
collectively, the “Parties”);

WHEREAS, the Parties wish to resolve certain disputes arising out of the letter
agreement between GEAI and Stellar dated October 10, 2006 (the “2006 Agreement”)
and to strengthen their relationships;

WHEREAS, to effectuate those goals, as more fully set forth in this Agreement,
(a) GEAI is to pay to Stellar a settlement fee of Eight Hundred Thousand Dollars
($800,000), (b) GEAI and ORBCOMM will extend the International Value Added
Reseller Agreement dated March 14, 2003, as amended, through a termination date
of December 31, 2013; and ORBCOMM will be the sole provider to GEAI of
telematics and machine-to-machine data communications on all subscriber
communicators sold or managed by or on behalf of GEAI, whether satellite,
cellular or dual mode (cellular plus satellite) so long as ORBCOMM provides such
services at competitive rates and without disruption to GEAI’s installed base,
all as more fully set forth in a Services Agreement, and (c) Stellar and GEAI
will terminate the obligation of GEAI to purchase and Stellar to develop and
sell satellite communicator units under the 2006 Agreement all as more fully set
forth in a Termination Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

SECTION 1. — SETTLEMENT. The Parties will deliver the following funds and duly
executed documents concurrently on April 3, 2009:



  (a)   GEAI will deliver to Stellar Eight Hundred Thousand Dollars ($800,000)
by wire transfer as instructed in a writing. Such writing will be provided by
Stellar to GEAI prior to the execution of this Agreement and approved by GEAI.



1



--------------------------------------------------------------------------------



 



  (b)   GEAI and ORBCOMM will execute and deliver the Services Agreement in the
form attached hereto as Exhibit A



  (c)   GEAI and Stellar will execute and deliver the Termination Agreement in
the form attached hereto as Exhibit B.

SECTION 2 – DISPUTE RESOLUTION



  (a)   Arbitration. In the event of a claim or controversy regarding any matter
covered by this Agreement, the Parties shall use all reasonable efforts to
resolve such claim or controversy within sixty (60) calendar days of receipt by
any Party of notice of the existence of any such claim or controversy. In the
event the Parties are unable to agree on the resolution of such claim or
controversy within such period of time, any Party may remove the claim or
controversy for settlement by final and binding arbitration in New York, New
York in accordance with the United States Commercial Dispute Resolution
Procedures of the American Arbitration Association (“AAA”) (to the extent not
modified by this SECTION 2). The AAA procedures for Large, Complex Commercial
Disputes shall apply unless the Parties agree otherwise. Each Party to the
arbitration shall present its case, witnesses and evidence, if any, in the
presence of the other Party or Parties to the arbitration, such arbitration
shall be conducted in the English language, a written transcript of the
proceedings shall be made and furnished to the Parties to the arbitration, and
the decision of the arbitrator shall be issued in writing with reasons therefor.
In the event that more than one claim or controversy arises under this
Agreement, such claim or controversy may be consolidated in a single arbitral
proceeding. The arbitral proceeding shall be heard and decided by one arbitrator
selected in accordance with AAA rules (to the extent modified hereby). In all
cases, the arbitrator shall have as his or her primary experience the practice
of law in the United States (including but not limited to acting as in-house
counsel or in a judicial capacity) and be fluent in English. If an arbitrator is
not selected from the initial list of potential arbitrators submitted by the
AAA, the AAA shall submit a second list (and if an arbitrator is not selected
from that second list, a third list) from which an arbitrator may be chosen by
the Parties in accordance with the AAA procedures for selection from the first
list before the AAA exercises its power to make an appointment of the
arbitrator. Judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction or application may be made for judicial acceptance
of the award and an order of enforcement, as the case may be. The Parties agree
that if it becomes necessary for any Party to enforce an arbitral award by a
legal action or additional arbitration or judicial methods, the Party against
whom enforcement is sought, if enforcement is obtained, shall pay all reasonable
costs and attorney’s fees incurred by the Party seeking to enforce the award.

(b) Exclusive Dispute Resolution Mechanism. The rights of the Parties under this
Section 2 shall be the exclusive dispute resolution mechanisms with respect to
any claim or controversy regarding any matter covered by this Agreement.

2

2



--------------------------------------------------------------------------------



 



SECTION 3 — NOTICES

All notices given under this Agreement must be in writing and sent by hand
delivery, by reputable international express courier or by facsimile
transmission (answer back received), to:

ORBCOMM:

ORBCOMM Inc.
ORBCOMM LLC
2115 Linwood Avenue, Suite 100
Fort Lee, NJ 07024
Telephone:   (703) 433-6300
Facsimile:   (703) 433-6400
Attention:   Chief Executive Officer

Stellar:

Stellar Satellite Communications Ltd.
46050 Manekin Plaza, Suite 100
Dulles, VA 20166
Telephone:   (703) 657-6200
Facsimile:   (703) 657-6201
Attention:   General Manager

GEAI:

GE Asset Intelligence, LLC
5465 Legacy Drive, Suite 700
Plano, TX 75024-3106
Telephone:   972-398-7301
Facsimile:   972-398-7347
Attention:   Chief Operating Officer

with a copy to

General Electric Capital Corporation
901 Main Avenue
Norwalk, CT
Attention: Senior Counsel—Equipment Services Strategic Transactions and
Relations

3

3



--------------------------------------------------------------------------------



 



SECTION 4 — MISCELLANEOUS

(a) Binding Effect. This Agreement shall be binding upon the Parties and their
permitted successors and assigns.

(b) Governing Law. This Agreement will be governed by and interpreted under the
laws of the State of New York without giving effect to the conflicts of law
principles of such state other than Section 5-1401 of the General Obligations
Law of the State of New York. For such purposes, the United Nations Convention
on Contracts for the International Sale of Goods shall be disregarded.

(c) Waiver. It is understood and agreed that no failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof, or the exercise of any other right, power or privilege
hereunder. No waiver of any terms or conditions of this Agreement shall be
deemed to be a waiver of any subsequent breach of any term or condition. All
waivers must be in writing and signed by all of the Parties.

(d) Severability. If any part of this Agreement shall be held invalid or
unenforceable, such determination shall not affect the validity or
enforceability of any remaining portion, which shall remain in force and effect
as if this Agreement had been executed with the invalid or unenforceable portion
thereof eliminated.

(e) Headings. Headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(f) Costs and Expenses. Except as otherwise specifically provided herein, each
Party shall bear all costs and expenses incurred in the performance by it of its
obligations hereunder.

(g) Independent Parties. Each Party is an independent contractor. None of the
Parties shall have the right, power or authority to act or to create any
obligation, express or implied, on behalf of any other Party, except that
ORBCOMM Inc. and ORBCOMM LLC may act as each other’s agent hereunder.

(h) Terms of Agreement. This Agreement shall be governed solely by the terms and
conditions contained herein.

(i) Entire Agreement. This Agreement and any exhibits (which are hereby made
part of this Agreement), the Services Agreement, the Termination Agreement and
the IVAR contain the entire understanding among the Parties and supersede all
prior written and oral understandings relating to the subject hereof. No
representations, agreements, modifications or understandings not contained
herein shall be valid or effective unless agreed to in writing and signed by all
of the Parties. Any modification or amendment of this Agreement must be in
writing and signed by all of the Parties.

4

4



--------------------------------------------------------------------------------



 



(j) Intellectual Property. Nothing in this Agreement shall be construed as
granting any Party any right or license to use any intellectual property rights
of any other Party.

(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

(l) Assignment. Neither this Agreement nor any interests or obligations
hereunder of a Party shall be assigned or transferred without the other Parties’
prior written consent, provided that (a) in connection with the sale or merger
of the business of the assigning Party related to the subject matter of this
Agreement, a non-assigning Party may not withhold such consent unless such Party
determines in its reasonable judgment that (i) the assignee is a direct
competitor of the non-assigning Party or (ii) it is reasonably expected such
non-assigning Party’s reputation shall be adversely affected or be in violation
of applicable law by its performance under this Agreement with the assignee,
provided that in the event such consent is reasonably withheld under this clause
(a), the sole remedy of the non-assigning Party shall be to terminate this
Agreement within sixty (60) days after written notice to the non-assigning Party
of such assignment without liability to any other Party and ( (b) GEAI may
assign its rights to General Electric Company or a subsidiary of General
Electric Company acceptable to ORBCOMM and General Electric Company or such
subsidiary shall assume the obligations of GEAI hereunder, provided that no such
assignment and assumption shall be effective unless and until such assignment
and assumption are expressly agreed in writing by ORBCOMM, GEAI and General
Electric Company or such subsidiary.

IN WITNESS WHEREOF, the parties hereto, intending to be bound hereby, have
caused this Agreement to be duly executed as of the day and year first above
written.

      GE ASSET INTELLIGENCE, LLC   STELLAR SATELLITE COMMUNICATIONS LTD.      
By /s/ Darryl J. Miller                             
  By /s/ Zvi Huber                                     
 
   
Name: Darryl J. Miller
Title: COO
  Name: Zvi Huber
Title: General Manager      
ORBCOMM INC.

By /s/ Marc Eisenberg                            
  ORBCOMM LLC

By /s/ Marc Eisenberg                           
 
   
Name: Marc Eisenberg
Title: CEO
  Name: Marc Eisenberg
Title: CEO



5

5



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICES AGREEMENT




6



--------------------------------------------------------------------------------



 



EXHIBIT B
TERMINATION AGREEMENT



7